DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on October 15, 2021. is acknowledged.  Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Regarding claims 1-16, claim 1 recites a wipe comprising a mixture of meltblown fibers and absorbent fibers, the fibers each being present at claimed weight percentages, and the meltblown fibers comprising propylene and having a claimed average fiber size and melt flow rate, wherein the meltblown fibers comprise a majority of fibers at the surfaces and the absorbent fibers either protrude from and/or are occluded by the meltblown fibers.  Additionally, the claim requires the web having a claimed air permeability and a tensile strength of at least about 190 grams-force, which would include a potentially limitless tensile strength.  Claim 2 further requires a normalized tensile strength of at least 15 grams-force per g/m2, which would also include a potentially limitless normalized tensile strength.  Claim 9 requires a TS7 softness rating of between about 4.5 and about 6.5, whereas claim 15 requires a softness rating of between about 5.0 and 6.0.  Claim 11 requires the nonwoven web to have a tensile strength between 220 and 400 grams force and claim 12, dependent from claim 11, requires an air permeability of between about 2 and about 7 m3/minute.  Lastly, claim 16 requires a Formation Index between 10.0 and 20.0.  Applicants’ specification does not provide any working examples.
Regarding forming the claimed invention, Applicants’ specification teaches at pages 4 and 5 how to form meltblown fibers.  Applicants’ specification teaches the use of additives at pages 5 and 6, but does not recite if any of the additives influence the presently claimed properties.  Applicants’ specification at page 6 recites absorbent fibers suitable for the claimed invention, and pages 6 and 7 recite apparatus and methods for co-mingling the meltblown and are configured to present a sufficiently porous structure to have an air permeability greater than about 50 CFM or even 90 CFM (emphasis added).  Applicants’ specification at pages 7 and 8 recite a basis weight, and additionally recites that the nonwoven web will have a CD tensile strength of at least about 190 grams force or a tensile strength less than about 400 grams force, a normalized tensile strength of at least about 15 grams force per g/m2, and a TS7 value of between about 4.0 and about 7.0.  Applicants’ specification at page 8 recites that the meltblown fibers can have a Formation Index of between about 20.0 and about 10.0.  Note that contrary to claim 16, the specification only recites the Formation Index of the meltblown fibers as opposed to the Formation Index of the nonwoven web.  Applicants’ specification at pages 8 and 9 recite optional surfactants or embossing, and dimensions of the web.
Absent from Applicants’ specification is any manner in which the specifically claimed wipe is formed, such that one of ordinary skill would be capable of forming the claimed invention structurally and compositionally to necessarily result in the claimed properties.  Applicants’ specification merely recites how to form meltblown fibers and how to co-mingle those fibers with cellulosic fibers generally to achieve the desired fiber distribution.  Applicants’ specification does not provide any guidance as to what fiber distribution is actually desired for 
Additionally, although recites a desired TS7 value including how to measure the property, absent from Applicants’ specification is any indication as to how the specifically claimed TS7 value is achieved, including any indication as to what TS7 values are known in the art.
Additionally, although Applicants’ specification recites a Formation Index for the meltblown fibers, absent from Applicants’ specification is any indication as to how the specifically claimed Formation Index for the entirety of the nonwoven web is achieved.
Additionally, although Applicants’ specification recites the absorbent staple fibers protruding from and/or occluded by the meltblown fibers, Applicants’ specification does not set forth any manner of forming the nonwoven web as to form the specifically claimed structure.
Applicants’ specification only appears to generally describe a nonwoven web having small diameter meltblown fibers and a manner to achieve the desired fiber distribution.
Applicants’ specification generally recites a nonwoven web comprising meltblown fibers having an average size as claimed combined with absorbent staple fibers as a mixture in the claimed amounts, wherein the major surface comprise a majority of fibers at the surface.  The claimed invention recites that the nonwoven web has a variety of properties, some of which may be limitless.  However, there is no teaching or indication as to how the nonwoven web is formed such that the claimed properties, such as air permeability, tensile strength, normalized tensile strength, TS7 softness rating, and Formation Index are necessarily present or tailorable.  The absence of any working examples further illustrates the inability of the specification to .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-16, claim 1 recites that the nonwoven web has a tensile strength of at least about 190 grams-force.  Similarly, claim 6 recites that the propylene polymer comprises at least about 85% of the meltblown fibers.  Claims reciting "at least about" are invalid for indefiniteness where there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” 

Regarding claim 10, the claim recites that the web has a pattern of embossments wherein the embossments comprise less than about 30% of the area of the nonwoven web.  Claim 10 is dependent from claim 1, which does not recite “an” area of the nonwoven web.  Therefore, the recitation of “the area” lacks proper antecedent basis in the claims.  Additionally, claim 1 recites at least a first major outer surface, a second major outer surface and an edge surface.  If Applicants intended to indicate “the area” as referencing the surface areas, it is unclear which, if any or all or a combination, was intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,350,624 to Georger in view of US Pub. No. 2005/0148261 to Close, as evidenced by USPN 5,695,829 to Quincy.

Georger teaches that the meltblown fibers are typically polyolefin fibers, including polypropylene and copolymers of propylene (Georger, column 4 lines 29-38, Example 1).  Georger teaches that meltblown fibers include microfibers having a diameter of from about 0.5 microns to about 50 microns (Id., column 2 lines 40-65), wherein a greater amount of polymer microfibers increases the relative amount of very small pores (Id., column 20 lines 23-46).  
Additionally, Close teaches a similar nonwoven web having reduced lint and a surface with a polymeric component in the form of meltblown fibers (Close, Abstract), wherein the web is used in wiping products (Id., paragraph 0015).  Close teaches that the nonwoven web may comprise a coform web comprising pulp fibers in an amount such as from about 50% to about 80% by weight and meltblown fibers made form a polyolefin polymer (Id., paragraphs 0026, 0027, 0074, 0075, 0086).  Close teaches that the meltblown fibers may be made from thermoplastic polymers having a diameter of less than about 5 microns (Id., paragraphs 0019), such as polypropylene (Id., paragraph 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wipe of Georger, and adjusting and varying the average fiber size of the meltblown fibers, such as within the claimed range, as taught by Close, motivated by the desire of forming a conventional wipe comprising a surface of meltblown fibers having a fiber size known in the art as being predictably suitable for similar wipes having significantly reduced lint.
Regarding the melt flow rate of the meltblown fibers, Georger teaches that an exemplary polypropylene fiber is PF-015 available from Himont Chemical Company (Georger, Example 1).  As evidenced by at least Quincy, PF-015 from Himont was known in the art have a melt flow index of 400 grams/10 minutes (Quincy, column 8 lines 12-17).  
Regarding the claimed properties, Georger teaches examples of Frazier Porosity within the claimed ranges, based at least on the structure of the nonwoven web (Georger, Table 2).  The prior art combination does not appear to teach the claimed tensile strength, or the claimed 
Alternatively, Georger establishes that the greater percentage of microfibers near the surface increases the relative amount of very small pores (Georger, column 20 lines 23-46).  Georger teaches that the composite structure had adequate strength and integrity, although if desired, pattern bonding rollers may be used to bond portions of the material to improve the integrity of the structure (Id., column 9 lines 46-55).  Additionally, Close suggests bonding with a patterned calendar roll having from about 1% to about 30% embossing pin bond area (Close, paragraph 0102), which would reasonably correlate to the amount of surface bonding.  It is reasonable for one of ordinary skill to expect that increased bonding would increase the strength and integrity of the nonwoven, as suggested by Georger.  Additionally, as set forth above, Georger teaches a basis weight within the range set forth in Applicants’ specification.

Regarding claims 2-9, the prior art combination teaches that the pulp fibers contain fibers from natural sources such as woody plants, which are cellulosic.
Regarding claim 4, Georger teaches that the wipe comprises liquid. Additionally, Close teaches that the wipe may be pre-saturated with a wiping solution, including water and surfactants (Close, paragraph 0098).  Close teaches that the cleaning solution may contain dimethicone copolyl sulfosuccinate in an amount from about 1% to about 5% by weight, an aliphatic sulfosuccinate in an amount of from about 0.01% to about 3% by weight and a non-ionic ester emollient in an amount of from about 0.01% to about 2% by weight, wherein a solvent includes water (Id., paragraph 0100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wipe of the prior art combination, wherein the liquid comprises a surfactant and water in amounts, such as within the claimed ranges, as taught by Close, motivated by the desire of forming a conventional wipe comprising a liquid known in the art as being predictably suitable for wipe in providing the desired wiping properties.
Regarding claim 6, as shown in at least Example 1 of Georger, the only meltblown fibers are propylene polymers.

Regarding claim 13, the prior art combination teaches that a wipe measured about 7.5 inches by 7.5 inches (Georger, column 13 line 48 to column 14 line 40).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wipe of the prior art combination, and adjust and varying the dimensions of the wipe, such as within the claimed range, as it is within the level of ordinary skill to determine suitable dimensions for wiping the desired surface for the desired use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786